                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION


UNITED STATES OF AMERICA

VS.                                  CASE NO: 2:18-cr-20-FtM-29MRM

MIGUEL MCSWAIN



                          OPINION AND ORDER

                                    I.

      In an Opinion and Order (Doc. #75) filed November 14, 2018,

the Court found a violation of defendant’s Fourth Amendment rights,

suppressed the identification of defendant by two officers as

defendant exited Unit A, and reserved ruling as to the possible

suppression   of   additional   “fruits”       of   the   Fourth   Amendment

violation.    The Court identified four categories as potential

“fruits” subject to suppression: (1) statements made by defendant

upon exiting Unit A; (2) the interview of defendant at the police

station; (3) the buccal swab taken from defendant at the police

station during the interview and its test results; and (4) future

identifications    of   defendant        by   the   two   officers,    e.g.,

identifications at trial.       The Court scheduled a supplemental

hearing to focus on whether any or all of these items should be

suppressed.   At the invitation of the Court, the parties have

filed supplemental memoranda.        (Docs. ## 80, 81, 82.)           At the
November    29,    2018    hearing   neither     party    presented     additional

evidence, but rested on the record as previously developed.                      The

Court heard oral arguments from both sides.

                                       II.

      When defendant exited Unit A at approximately 1:00 p.m., he

was arrested, handcuffed, placed in a police vehicle, given full

Miranda warnings, and engaged in brief conversation with the

officers.       Defendant was then taken to the police station, where

he   gave   a   video     recorded   interview    to     officers    beginning   at

approximately      3:17     p.m.     During    the     interview     the   officers

obtained a buccal swab from defendant at approximately 3:47 p.m.,

which was later tested.

      The parties agreed at oral argument that the four categories

of items identified by the Court were all the evidentiary items

potentially subject to suppression in this case.                Defendant seeks

to suppress all such evidence, while the government objects to

suppression.      The Court discusses each of the four categories in

turn.

                                          A.

      Defendant made brief statements to the officers upon exiting

Unit A, some of which preceded Miranda warnings.                    The government

represents that it will not seek to introduce any statement made

by defendant at the scene upon his exiting from Unit A in its case

in chief at trial.         (Doc. #80, p. 6, n.2.)         The parties agree, as



                                      - 2 -
does the Court, that the issue of suppression of these statements

as a fruit of the Fourth Amendment violation is therefore moot.

                                               B.

      The next two categories of evidence may be discussed together.

At the police station defendant gave a video recorded interview to

officers, during which the officers obtained a buccal swab which

was later tested.            Defendant asserts that both the interview and

the   swab   are     fruits      of   the    Fourth       Amendment   violation,    and

therefore     must      be     suppressed.          The    government    argues    that

irrespective       of    the    Fourth      Amendment       violation,    defendant’s

stationhouse interview is not subject to suppression.                     (Doc. #80,

pp. 6-9.)     Applying the same analysis, the government also argues

that the buccal swab and its test result are not subject to

suppression.       (Doc. #80, pp. 10-12.)             The government’s arguments

are premised on New York v. Harris, 495 U.S. 14 (1990).

      It is clear that both the stationhouse interview and the swab

satisfy the “but for” test.                   “But for” the Fourth Amendment

violation, neither would have been obtained by the police.                         See

Opinion and Order, Doc. #75, pp. 16-17.                   It is also clear, however,

that this alone is insufficient to justify suppression.

             We need not hold that all evidence is ‘fruit
             of the poisonous tree’ simply because it would
             not have come to light but for the illegal
             actions of the police. Rather, the more apt
             question in such a case is ‘whether, granting
             establishment of the primary illegality, the
             evidence to which instant objection is made



                                            - 3 -
            has been come at by exploitation of that
            illegality or instead by means sufficiently
            distinguishable to be purged of the primary
            taint.’

Wong Sun v. United States, 371 U.S. 471, 487–88 (1963) (citation

omitted).    See Opinion and Order, Doc. #75, p. 17.


     The Supreme Court has recognized three exceptions to the

exclusionary rule relating to the causal relationship between the

unconstitutional act and the discovery of evidence:


            First, the independent source doctrine allows
            trial courts to admit evidence obtained in an
            unlawful search if officers independently
            acquired it from a separate, independent
            source. See Murray v. United States, 487 U.S.
            533, 537, 108 S.Ct. 2529, 101 L.Ed.2d 472
            (1988). Second, the inevitable discovery
            doctrine allows for the admission of evidence
            that would have been discovered even without
            the unconstitutional source. See Nix v.
            Williams, 467 U.S. 431, 443–444, 104 S.Ct.
            2501, 81 L.Ed.2d 377 (1984). Third, and at
            issue here, is the attenuation doctrine:
            Evidence is admissible when the connection
            between unconstitutional police conduct and
            the evidence is remote or has been interrupted
            by some intervening circumstance, so that “the
            interest protected by the constitutional
            guarantee that has been violated would not be
            served   by   suppression   of  the   evidence
            obtained.” Hudson, supra, at 593, 126 S.Ct.
            2159.

Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016).         The government

argues that it is unnecessary to reach any of these exceptions,

but if the Court disagrees, then the attenuation exception has

been satisfied in this case.



                                - 4 -
     (1)   New York v. Harris Is Not Applicable

     The government relies exclusively on New York v. Harris, 495

U.S. 14 (1990) for the proposition that the Court should not

suppress the interview or swab, and need not reach the issue of

attenuation.   The Court finds that Harris is not applicable to the

circumstances in this case.

         In Harris, the police illegally entered defendant's home

and arrested him without a warrant based on probable cause to

believe that he had recently committed a murder. Id. at 15–18.

Defendant was taken to a police station, where he waived his

Miranda rights and provided a statement. Id. at 16. Over the

defendant's objection, the trial court allowed the statement made

at the police station to be admitted as evidence at the trial. Id.

     The Supreme Court found that arresting Harris without an

arrest warrant violated the Fourth Amendment, but also found that

the pre-existing probable cause to arrest him for the murder

rendered his continued custody at the police station lawful.    Id.

at 18.     The Supreme Court found it unnecessary to apply the

attenuation analysis because such an analysis “is only appropriate

where, as a threshold matter, courts determine that ‘the challenged

evidence is in some sense the product of illegal governmental

activity.’”    Harris, 495 U.S. at 19 (quoting United States v.

Crews, 445 U.S. 463, 471 (1980)).   Because probable cause to arrest

Harris existed at the time of the arrest, and was not predicated



                               - 5 -
on information obtained from the Fourth Amendment violation, there

was   no     need    to    discuss      the    attenuation       exception     to    the

exclusionary rule.               Id. at 19.

         The Supreme Court distinguished Brown v. Illinois, 422 U.S.

590 (1975), Dunaway v. New York, 442 U.S. 200 (1979), and Taylor

v. Alabama, 457 U.S. 687 (1982), stating: “In each of those cases,

evidence obtained from a criminal defendant following arrest was

suppressed because the police lacked probable cause.                         The three

cases stand for the familiar proposition that the indirect fruits

of an illegal search or arrest should be suppressed when they bear

a sufficiently close relationship to the underlying illegality.”

Harris, 495 U.S. at 18–19.              The Supreme Court held that “where the

police have probable cause to arrest a suspect, the exclusionary

rule does not bar the State's use of a statement made by the

defendant outside of his home, even though the statement is taken

after an arrest made in the home in violation of [the Fourth

Amendment].” Id. at 21.

      Harris turned on the fact that defendant's detention was

lawful because the police had probable cause to arrest Harris which

was   not    the    product      of   the   unconstitutional      conduct.          Here,

despite     the     government’s        arguments     to   the   contrary,     neither

officer had probable cause to arrest McSwain before obtaining the

direct      evidence      from    the   Fourth      Amendment    violation.          Both

officers got a good look at the driver as he made the turn, but



                                            - 6 -
neither recognized him at that time.                   This is not sufficient to

satisfy the Fourth Amendment.              See Ybarra v. Illinois, 444 U.S.

85, 91 (1979) (“Where the standard is probable cause, a search or

seizure must be supported by probable cause particularized with

respect to that person.”).           It is only when the officers utilized

the direct evidence obtained from the Fourth Amendment violation

– the observation of McSwain as he exited Unit A - that they

recognized      McSwain     as     the    driver        of     the    Camry.            This

identification, however, has been suppressed, (Doc. #75, pp. 22),

and cannot be used by the officers.                    Therefore, as a matter of

law, neither officer can be deemed to have recognized McSwain upon

his exit from Unit A.            Without these identifications, there was

no probable cause to establish McSwain as the driver of the Camry

who committed a felony violation in the officers’ presence.                         Given

the   absence      of   probable    cause,   Harris          does    not    support     the

government’s position.             See Bryant v. United States, 599 A.2d

1107, 1112 (D.C. 1991) (“Unlike the situation in Harris, it is not

true here that the police acquired nothing from the unlawful entry

legally relevant to their ability to detain appellant for a showup

identification.         On the contrary, it is apparent that the police

acquired     the    evidentiary      basis       for    detaining          him   only    by

discovering him in the house as a result of the illegal search.”).




                                         - 7 -
       (2)    Attenuation Is Not Established

       The government argues that if Harris does not control, the

interview with defendant and the swab are nonetheless sufficiently

attenuated to avoid suppression.       The Court disagrees.

       Since McSwain was arrested without probable cause,

             well-established      precedent       requires
             suppression of the confession unless that
             confession   was   an   act   of   free   will
             [sufficient] to purge the primary taint of the
             unlawful    invasion.    Demonstrating    such
             purgation is, of course, a function of
             circumstantial evidence, with the burden of
             persuasion     on   the     State.    Relevant
             considerations include observance of Miranda,
             [t]he temporal proximity of the arrest and the
             confession,   the  presence   of   intervening
             circumstances, and, particularly, the purpose
             and flagrancy of the official misconduct.

Kaupp v. Texas, 538 U.S. 626, 632–33 (2003) (internal citations

and    punctuation   omitted.)     Only    one   of   these   considerations

supports the government.         Defendant was given Miranda warnings

about two hours prior to his stationhouse statement.               “Miranda

warnings, alone and per se, cannot always ... break, for Fourth

Amendment purposes, the causal connection between the illegality

and the confession.”     Brown, 422 U.S. at 603.         All other factors

point the opposite way.     The statement and swab were obtained two

hours after the arrest; there were no intervening circumstances,

and as the Court previously found, the conduct which violated the

Fourth Amendment was purposeful and flagrant.           (Doc. #75, pp. 19-

21.)



                                   - 8 -
                                                     C.

       The final category of items is future identifications of

defendant       by     the   officers,          e.g.,      identifications             at    trial.

Whether a witness’s in-court identification will be suppressed

after a Fourth Amendment violation is determined by using the Wong

Sun standard.          United States v. Crews, 445 U.S. 463, 470 (1980).

The      government          argues        that           the     anticipated               in-court

identifications of defendant by the two officers should not be

suppressed       because      the     source         of    the    ability      to       make    the

identifications is the lawful observation during the failure to

stop, not the unlawful observation upon the compelled exit from

Unit     A.       If      there     is     an     independent           source,        the     trial

identifications would be admissible.                       Segura v. United States, 468

U.S. 796, 805 (1984).

       The government has proffered that each officer will testify

that his identification of defendant comes from their observation

of him as the driver of the Camry, not their observation of him

coming out of Unit A.                    As the Court has already found, the

observations         of    the    driver        of    the       Camry    violated        none    of

defendant’s constitutional rights.                    (Doc. #75, pp. 3-4.)               Pursuant

to Fed. R. Evid. 104(a) the Court will make this determination at

trial outside the presence of the jury.                         The government shall not

elicit        testimony      from        either      officer       as     to      an     in-court

identification of defendant without prior approval of the Court.



                                            - 9 -
     Accordingly, it is hereby

     ORDERED:

     Defendant's Motion to Suppress Evidence (Doc. #20) is GRANTED

IN PART AND DENIED IN PART as set forth above and in the Opinion

and Order (Doc. #75) filed on November 14, 2018.

     DONE and ORDERED at Fort Myers, Florida, this   5th   day of

December, 2018.




Copies:
Counsel of Record




                             - 10 -
